                             Case 21-10918-CTG                       Doc 1        Filed 06/09/21             Page 1 of 21


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                              District of Delaware
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/16
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.



1.   Debtor’s Name                               Alex and Ani, LLC



2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          10 Briggs Drive
                                          Number            Street                                    Number         Street


                                                                                                      P.O. Box

                                          East Greenwich, RI 02818
                                          City                            State      Zip Code         City                         State      Zip Code


                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Kent County, RI
                                          County
                                                                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 https://alexandani.com/

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:



      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1


     PHIL1 9482974v.4
                               Case 21-10918-CTG             Doc 1         Filed 06/09/21             Page 2 of 21
Debtor            Alex and Ani, LLC                                              Case number (if known)
           Name



                                          A. Check One:
7.   Describe debtor’s business
                                          ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                          ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                          ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                          ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          ☒ None of the above

                                          B. Check all that apply:
                                          ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                          ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                          ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                              http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          4483 – Jewelry, Luggage, and Leather Goods Stores

8. Under which chapter of the             Check One:
   Bankruptcy Code is the
   debtor filing?                         ☐ Chapter 7

                                          ☐ Chapter 9

                                          ☒ Chapter 11. Check all that apply:

                                                            ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                              insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                              4/01/19 and every 3 years after that).
                                                            ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                              debtor is a small business debtor, attach the most recent balance sheet, statement
                                                              of operations, cash-flow statement, and federal income tax return, or if all of these
                                                              documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            ☒ A plan is being filed with this petition.

                                                            ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).
                                                            ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                              Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                            ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          ☐ Chapter 12

9. Were prior bankruptcy cases         ☒ No
   filed by or against the debtor      ☐ Yes.    District                           When                      Case number
   within the last 8 years?                                                                  MM/DD/YYYY
     If more than 2 cases, attach a              District                           When                      Case number
     separate list.                                                                          MM/DD/YYYY

10. Are any bankruptcy cases           ☐ No
    pending or being filed by a        ☒ Yes.                                                                 Relationship     Affiliate
                                                 Debtor      See Rider 1
    business partner or an
    affiliate of the debtor?                     District
                                                             District of Delaware
     List all cases. If more than 1,                                                                          When             06/09/2021
     attach a separate list.                     Case number, if known _______________________                                 MM / DD / YYYY

     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
     PHIL1 9482974v.4
                             Case 21-10918-CTG                  Doc 1        Filed 06/09/21             Page 3 of 21
Debtor           Alex and Ani, LLC                                                 Case number (if known)
          Name




11. Why is the case filed in this      Check all that apply:
    district?
                                       ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.
                                       ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        ☒ No
    possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                 ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?

                                                 ☐     It needs to be physically secured or protected from the weather.

                                                   ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                 ☐     Other


                                                 Where is the property?
                                                                                      Number          Street



                                                                                      City                                  State       Zip Code



                                                 Is the property insured?
                                                 ☐ No

                                                 ☐ Yes.     Insurance agency

                                                            Contact name
                                                            Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☐     1-49                       ☐     1,000-5,000                        ☐    25,001-50,000
    creditors                         ☐     50-99                      ☐     5,001-10,000                       ☐    50,001-100,000
    (on a consolidated                ☐     100-199                    ☐     10,001-25,000                      ☐    More than 100,000
    basis)
                                      ☒     200-999



15. Estimated assets                  ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☐   $500,000,001-$1 billion
    (on a consolidated                ☐     $50,001-$100,000           ☐     $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
    basis)                            ☐     $100,001-$500,000          ☐     $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                      ☐     $500,001-$1 million        ☒     $100,000,001-$500 million           ☐   More than $50 billion

   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
   PHIL1 9482974v.4
                            Case 21-10918-CTG                    Doc 1         Filed 06/09/21             Page 4 of 21
Debtor           Alex and Ani, LLC                                                   Case number (if known)
          Name




16. Estimated liabilities            ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
    (on a consolidated               ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☐    $1,000,000,001-$10 billion
    basis)                           ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million         ☒    $100,000,001-$500 million              ☐    More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on         06/09/2021
                                                              MM/ DD / YYYY


                                              /s/ Robert Trabucco                                            Robert Trabucco
                                              Signature of authorized representative of debtor                Printed name

                                              Title    Chief Restructuring Officer




18. Signature of attorney                     /s/ Domenic E. Pacitti                                         Date        06/09/2021
                                              Signature of attorney for debtor                                           MM/ DD/YYYY



                                              Domenic E. Pacitti
                                              Printed name
                                              Klehr Harrison Harvey Branzburg LLP
                                              Firm name
                                              919 North Market Street, Suite 1000
                                              Number                 Street
                                              Wilmington                                                             DE                19801-3062
                                              City                                                                   State               ZIP Code
                                              302-426-1189                                                           dpacitti@klehr.com
                                              Contact phone                                                              Email address
                                              3989                                                DE
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
   PHIL1 9482974v.4
                           Case 21-10918-CTG                  Doc 1           Filed 06/09/21   Page 5 of 21


    Fill in this information to identify the case:


    United States Bankruptcy Court for the:
                              District of Delaware
                                                 (State)                                                      ☐ Check if this is an
    Case number (if                                                                                               amended filing
    known):                                                Chapter       11


                                            Rider 1
             Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

       On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition
in the United States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11
of the United States Code.

                            1.      Alex and Ani, LLC

                            2.      A and A Shareholding Co., LLC

                            3.      Alex and Ani International, LLC

                            4.      Alex and Ani Retail, LLC

                            5.      Alex and Ani Assembly, LLC

                            6.      Alex and Ani California, LLC

                            7.      Alex and Ani Canada, LLC

                            8.      Alex and Ani Puerto Rico, LLC

                            9.      Alex and Ani South Seas, LLC




                                                               Rider 1


   PHIL1 9482974v.4
                      Case 21-10918-CTG            Doc 1      Filed 06/09/21         Page 6 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    ALEX AND ANI, LLC, et al.,1                                       ) Case No. 21-1_____ (___)
                                                                      )
                               Debtors.                               ) (Joint Administration Requested)
                                                                      )

                              LIST OF EQUITY SECURITY HOLDERS OF
                                       ALEX AND ANI, LLC2
             Debtor                               Equity Holders                                  Percentage
                                                                                                  of Equity
                                                                                                  Held
             Alex and Ani, LLC                    A and A Shareholding Co, LLC                       100%




1
    The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal tax
    identification numbers, are as follows: Alex and Ani, LLC (8360); A and A Shareholding, Co., LLC (7939); Alex
    and Ani International, LLC (2247); Alex and Ani Retail, LLC (1227); Alex and Ani Assembly, LLC (3215); Alex
    and Ani California, LLC (6368); Alex and Ani Canada, LLC (3317); Alex and Ani Puerto Rico, LLC (1477); and
    Alex and Ani South Seas, LLC (8592). The Debtors’ headquarters and mailing address is: 10 Briggs Drive, East
    Greenwich, RI 02818.
2
    This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
    Bankruptcy Procedure. All equity positions listed are as of the date of commencement of this chapter 11 case.

                                                            Rider 1


      PHIL1 9482974v.4
                           Case 21-10918-CTG                         Doc 1   Filed 06/09/21           Page 7 of 21



    Fill in this information to identify the case and this filing:

   Debtor Name          Alex and Ani, LLC

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                   (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☐     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                       List of Equity Security Holders



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                 /s/ Robert Trabucco
                                        06/09/2021
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Robert Trabucco
                                                                                 Printed name
                                                                                 Chief Restructuring Officer
                                                                                 Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors




    PHIL1 9482974v.4
                   Case 21-10918-CTG               Doc 1      Filed 06/09/21         Page 8 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    ALEX AND ANI, LLC, et al.,1                                     ) Case No. 21-(_____) (___)
                                                                    )
                               Debtors.                             ) (Joint Administration Requested)
                                                                    )

                             CORPORATE OWNERSHIP STATEMENT OF
                                     ALEX AND ANI, LLC

      In accordance with Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure, the above-captioned Debtor in this case submits the following information:

    Corporate Equity Holder                        Address of Corporate Equity                        Interest
                                                              Owner
    A and A Shareholding, Co., LLC                       10 Briggs Drive                                100%
                                                    East Greenwich, RI 02818




1
    The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal tax
    identification numbers, are as follows: Alex and Ani, LLC (8360); A and A Shareholding, Co., LLC (7939); Alex
    and Ani International, LLC (2247); Alex and Ani Retail, LLC (1227); Alex and Ani Assembly, LLC (3215); Alex
    and Ani California, LLC (6368); Alex and Ani Canada, LLC (3317); Alex and Ani Puerto Rico, LLC (1477); and
    Alex and Ani South Seas, LLC (8592). The Debtors’ headquarters and mailing address is: 10 Briggs Drive, East
    Greenwich, RI 02818.



      PHIL1 9482974v.4
                           Case 21-10918-CTG                         Doc 1   Filed 06/09/21            Page 9 of 21



    Fill in this information to identify the case and this filing:

   Debtor Name          Alex and Ani, LLC

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                            (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☐     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                       Corporate Ownership Statement



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                 /s/ Robert Trabucco
                                        06/09/2021
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Robert Trabucco
                                                                                 Printed name
                                                                                 Chief Restructuring Officer
                                                                                 Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors




    PHIL1 9482974v.4
                                      Case 21-10918-CTG                                 Doc 1            Filed 06/09/21                          Page 10 of 21


Fill in this information to identify the case:
Debtor name: Alex and Ani, LLC, et al.
United States Bankruptcy Court for the District of Delaware
                                                                                                                                                                                              Check if this is an
Case number (If known):                                                                                                                                                                       amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
                                                                                                                                                                                                             12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is
an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders
of the 30 largest unsecured claims.

Name of creditor and complete                             Name, telephone number, and                      Nature of the claim    Indicate if       Amount of unsecured claim
mailing address, including zip code                       email address of creditor                        (for example, trade   claim is          If the claim is fully unsecured, fill in only unsecured
                                                          contact                                          debts, bank loans,    contingent,       claim amount. If claim is partially secured, fill in
                                                                                                           professional          unliquidated,     total claim amount and deduction for value of
                                                                                                           services, and         or disputed       collateral or setoff to calculate unsecured claim.
                                                                                                           government
                                                                                                           contracts)
                                                                                                                                                   Total claim, if        Deduction for        Unsecured
                                                                                                                                                   partially             value of             claim
                                                                                                                                                   secured               collateral or
                                                                                                                                                                         setoff


1    CHAPEL ASSOCIATES II LLC                             RETAIL PROPERTY MANAGEMENT GROUP                 RENT                  Disputed                                                     $        4,126,608.21
     RETAIL PROPERTY MANAGEMENT GROUP                     PHONE: 401-273-6800
     1414 ATWOOD AVENUE                                   FAX: 401-273-1181
     JOHNSTON, RI 02919-4886                              EMAIL: RPMADMIN@CARPIONATOGROUP.COM;
                                                          INFO@CARPIONATOGROUP.COM
2    SIMON PROPERTY GROUP, INC.                           M.S. MANAGEMENT ASSOCIATES INC.; DAN             RENT                  Disputed                                                     $        3,949,189.57
     M.S. MANAGEMENT ASSOCIATES INC.; DAN                 SEABAUGH
     SEABAUGH                                             PHONE: 317-636-1600
     225 WEST WASHINGTON STREET                           FAX: 317-263-2318
     INDIANAPOLIS, IN 46204-3438                          EMAIL: DSEABAUGH@SIMON.COM


3    BROOKFIELD PROPERTIES RETAIL INC.                    ATTN LAW/LEASE ADMINISTRATION         RENT                             Disputed                                                     $        3,314,166.25
     ATTN LAW/LEASE ADMINISTRATION                        DEPARTMENT; DENIS MARCIANO
     DEPARTMENT; DENIS MARCIANO                           PHONE: 312-960-5000
     350 N. ORLEANS ST., SUITE 300                        FAX: 312-960-5475
     CHICAGO, IL 60654-1607                               EMAIL:
                                                          DENISE.MARSICANO@BROOKFIELDPROPERTIES
                                                          RETAIL.COM
4    QUALITY SPRAY TECHNOLOGIES INC                       MARIA RICCO                                      TRADE PAYABLE                                                                      $        3,256,458.42
     MARIA RICCO                                          PHONE: 401-861-2413
     175 DUPONT DR                                        FAX: 401-943-8287
     PROVIDENCE, RI 02907                                 EMAIL: MARIA@MCMTECH.COM

5    MACERICH OAKS LP                                     ERIN BYRNE; FRANCHETTE PALMER                    RENT                  Disputed                                                     $        2,107,887.02
     ERIN BYRNE; FRANCHETTE PALMER                        PHONE: 602-953-6200
     401 WILSHIRE BLVD                                    FAX: 310-395-2791
     STE 700                                              EMAIL: ERIN.BYRNE@MACERICH.COM;
     SANTA MONICA, CA 90401                               OAKSAR@MACERICH.COM;
                                                          LOSCERRITOSCENTERAR@MACERICH.COM
6    WESTFIELD LLC                                        ATTN SHARON MCHUGH, VP LEASING WESTFIELD RENT                          Disputed                                                     $          753,578.06
     ATTN SHARON MCHUGH, VP LEASING                       PROPERTIES
     WESTFIELD PROPERTIES                                 PHONE: 310-445-6836
     2049 CENTURY PARK EAST, 41ST FLOOR                   EMAIL: SHARON.MCHUGH@URW.COM
     LOS ANGELES, CA 90067


7    NATIONAL CHAIN COMPANY                               DEBBIE SQUIZZERO                                 TRADE PAYABLE                                                                      $          544,518.14
     DEBBIE SQUIZZERO                                     PHONE: 401-732-6200
     55 ACCESS ROAD                                       FAX: 401-738-1684
     WARWICK, RI 02886                                    EMAIL: DEB@NATCHAIN.COM

8    IRVINE REALTY COMPANY                                TERRI MIRASSOU; TANYA THOMAS                     RENT                  Disputed                                                     $          467,197.39
     TERRI MIRASSOU; TANYA THOMAS                         PHONE: 949-720-3300
     401 NEWPORT CENTER DR SUITE A150                     FAX: 949-720-3350
     NEWPORT BEACH, CA 92660                              EMAIL: TMIRASSOU@IRVINECOMPANY.COM;
                                                          TTHOMAS@IRVINECOMPANY.COM
9    THE FORBES COMPANY                                   LYNN TEMBY; HANS WOLF                            RENT                  Disputed                                                     $          465,758.29
     LYNN TEMBY; HANS WOLF                                PHONE: 248-827-4600
     100 GALLERIA OFFICENTRE                              FAX: 248-827-1734
     SUITE 427                                            EMAIL: LTEMBY@THEFORBESCOMPANY.COM;
     SOUTHFIELD, MI 48034                                 HWOLF@THEFORBESCOMPANY.COM


10   VNO 155 SPRING STREET LLC                            ATTN PRESIDENT - NEW YORK DIVISION;              RENT                  Disputed                                                     $          459,955.10
     ATTN PRESIDENT - NEW YORK DIVISION;                  VORNADO OFFICE MANAGEMENT LLC; JARED
     VORNADO OFFICE MANAGEMENT LLC; JARED                 SOLOMON; ASHLEY NATALE
     SOLOMON; ASHLEY NATALE                               PHONE: 212-894-7000
     210 ROUTE 4 EAST                                     FAX: 212-894-7070
     PARAMUS, NJ 07652                                    EMAIL: JSOLOMON@VNO.COM;
                                                          ANATALE@VNO.COM
11   BRIGGS DRIVE ASSOCIATES LLC                          CHRIS LEAHY                                      RENT                  Disputed                                                     $          457,613.62
     CHRIS LEAHY                                          PHONE: 401-265-5703
     98 FALCON RIDGE DRIVE                                EMAIL: CHRISLEAHEY@COX.NET
     EXETER, RI 02822

12   FARKAS MANAGEMENT LLC                                LARRY FARKAS                                     RENT                  Disputed                                                     $          426,400.00
     LARRY FARKAS                                         PHONE: 718-263-5211
     103-17 METROPOLITAN AVE.                             FAX: 718-263-5543
     FOREST HILLS, NY 11375                               EMAIL: FARKASMANAGEMENT@YAHOO.COM




Official Form 204                                             Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                      Page 1
                                      Case 21-10918-CTG                       Doc 1         Filed 06/09/21                        Page 11 of 21


Name of creditor and complete                   Name, telephone number, and                 Nature of the claim    Indicate if       Amount of unsecured claim
mailing address, including zip code             email address of creditor                   (for example, trade   claim is          If the claim is fully unsecured, fill in only unsecured
                                                contact                                     debts, bank loans,    contingent,       claim amount. If claim is partially secured, fill in
                                                                                            professional          unliquidated,     total claim amount and deduction for value of
                                                                                            services, and         or disputed       collateral or setoff to calculate unsecured claim.
                                                                                            government
                                                                                            contracts)
                                                                                                                                    Total claim, if        Deduction for        Unsecured
                                                                                                                                    partially             value of             claim
                                                                                                                                    secured               collateral or
                                                                                                                                                          setoff


13   PLAZA DEL CARIBE, S.E.                     ANNE KELLEHER; AR SPECIALIST: JANNETTE DE   RENT                  Disputed                                                     $          337,023.31
     ANNE KELLEHER; AR SPECIALIST: JANNETTE     JESUS
     DE JESUS                                   PHONE: 787-474-7474
     350 AVE CARLOS CHARDON                     FAX: 787-766-4825
     SAN JUAN, PR 00918-2124                    EMAIL: LEASINGAML@AOL.COM;
                                                JDEJESUS@EFONALLEDAS.COM
14   PYRAMID WALDEN COMPANY                     THE CLINTON EXCHANGE; KELLY BEWLEY          RENT                  Disputed                                                     $          327,666.70
     THE CLINTON EXCHANGE; KELLY BEWLEY         PHONE: 315-422-7000
     4 CLINTON SQUARE                           FAX: 315-472-4035
     SYRACUSE, NY 13202-1078                    EMAIL: KELLYBEWLEY@PYRAMIDMG.COM

15   156 READE STREET HOUSE LLC                 C/O MARK J. PROVOST PROVOST FINANCIAL       RENT                  Disputed                                                     $          318,750.00
     C/O MARK J. PROVOST PROVOST FINANCIAL      CONSULTING LTD
     CONSULTING LTD                             PHONE: 401-533-9500
     10 HIGH ST UNIT B                          FAX: 401-533-9500; 401-792-0100
     SOUTH KINGSTOWN, RI 02879


16   TANGER PROPERTIES LIMITED PARTNERSHIP      ATTN LEGAL DEPARTMENT; BIBBIT MASON         RENT                  Disputed                                                     $          314,870.48
     ATTN LEGAL DEPARTMENT; BIBBIT MASON        PHONE: 336-292-3010
     3200 NORTHLINE AVENUE, SUITE 360           FAX: 336-852-1407
     GREENSBORO, NC 27408                       EMAIL: BIBBIT.MASON@TANGEROUTLETS.COM

17   IMRE, LLC                                  TAYLOR ZEBRON                               TRADE PAYABLE                                                                      $          302,415.75
     TAYLOR ZEBRON                              PHONE: 410-821-8220
     210 W PENNSYLVANIA AVE                     FAX: 410-821-5619
     FL 7                                       EMAIL: TAYLORZ@IMRE.COM
     BALTIMORE, MD 21204


18   AT&T INC                                   ATTN: AT&T C/O BANKRUPCY                    TRADE PAYABLE                                                                      $          302,325.21
     ATTN: AT&T C/O BANKRUPCY                   PHONE: 888-827-3238
     4331 COMMUNICATIONS DR                     FAX: 866-486-8223
     FLR 4W
     DALLAS, TX 75211


19   IRA GREEN INC                              MIKE MCALLISTER                             TRADE PAYABLE                                                                      $          292,092.57
     MIKE MCALLISTER                            PHONE: 401-467-4770
     177 GEORGIA AVENUE                         FAX: 401-467-5557
     PROVIDENCE, RI 02905                       EMAIL: MMCALLISTER@IRAGREEN.COM

20   OXFORD PROPERTIES RETAIL HOLDINGS II INC   ATTN VICE PRESIDENT, REAL ESTATE            RENT                  Disputed                                                     $          278,706.64
     ATTN VICE PRESIDENT, REAL ESTATE           MANAGEMENT LEGAL DEPARTMENT; OXFORD
     MANAGEMENT LEGAL DEPARTMENT; OXFORD        PROPERTIES GROUP; TORI NIXON
     PROPERTIES GROUP; TORI NIXON               PHONE: 416-868-3692
     ROYAL BANK PLAZA                           EMAIL: TNIXON@OXFORDPROPERTIES.COM
     NORTH TOWER, 200 BAY STREET
     SUITE 900
     TORONTO, ON M5J 2J2
     CANADA


21   DAVID LYNCH FOUNDATION                     ATTN: JESSICA HARRIS AND BILL GOLDSTEIN;    CHARITABLE                                                                         $          253,892.66
     ATTN: JESSICA HARRIS AND BILL GOLDSTEIN;   ERIK MARTIN                                 DONATION
     ERIK MARTIN                                PHONE: 212-644-9880                         PAYABLE
     228 EAST 45TH ST 15TH FLOOR                FAX: 641-472-1165
     NEW YORK, NY 10017                         EMAIL: ERIK@DLFLIVE.ORG;
                                                JESSICA@DLFLIVE.ORG
22   MAOC MALL HOLDINGS LLC                     MALL OF AMERICA MANAGEMENT OFFICE;     RENT                       Disputed                                                     $          243,482.24
     MALL OF AMERICA MANAGEMENT OFFICE;         ATTN:KATHLEEN HAYDEN CORPORATE COUNSEL
     ATTN:KATHLEEN HAYDEN CORPORATE             AT MALL OF AMERICA; ASHLEY HOFMANN
     COUNSEL AT MALL OF AMERICA; ASHLEY         PHONE: 952-883-8810
     HOFMANN                                    FAX: 952-883-8683
     2131 LINDAU LANE, SUITE 500                EMAIL: ASHLEY.HOFMANN@MOA.NET
     BLOOMINGTON, MN 55425


23   PENNSYLVANIA REAL ESTATE INVESTMENT        ATTN VP, LEGAL - JOHANNA DIDIO; PAULA       RENT                  Disputed                                                     $          224,568.47
     TRUST                                      CHARLES
     ATTN VP, LEGAL - JOHANNA DIDIO; PAULA      PHONE: 215-875-0700
     CHARLES                                    FAX: 215-546-7311
     200 SOUTH BROAD STREET                     EMAIL: JOHANNA.DIDIO@PREIT.COM;
     THE BELLEVUE, THIRD FLOOR                  CHERRYHILLBOOKKEEPER@PREITCOM;
     PHILADELPHIA, PA 19102                     PAULA.CHARLES@PREIT.COM


24   IHEARTMEDIA INC                            WHITMAN, CAROLYN                            TRADE PAYABLE                                                                      $          209,394.00
     WHITMAN, CAROLYN                           PHONE: 212-377-7900
     32 AVENUE OF THE AMERICAS                  EMAIL: INVOICES@IHEARTMEDIA.COM;
     NEW YORK, NY 60693                         CAROLYNWHITMAN@IHEARTMEDIA.COM

25   LOGIC INFORMATION SYSTEMS INC              KELLY HEDRICK                               TRADE PAYABLE                                                                      $          200,400.00
     KELLY HEDRICK                              PHONE: 763-762-6006
     3800 AMERICAN BLVD W #1200                 EMAIL: KELLY.HEDRICK@LOGICINFO.COM
     BLOOMINTON, MN 55431




Official Form 204                                 Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                   Page 2
                                      Case 21-10918-CTG                     Doc 1     Filed 06/09/21                          Page 12 of 21


Name of creditor and complete                 Name, telephone number, and               Nature of the claim    Indicate if       Amount of unsecured claim
mailing address, including zip code           email address of creditor                 (for example, trade   claim is          If the claim is fully unsecured, fill in only unsecured
                                              contact                                   debts, bank loans,    contingent,       claim amount. If claim is partially secured, fill in
                                                                                        professional          unliquidated,     total claim amount and deduction for value of
                                                                                        services, and         or disputed       collateral or setoff to calculate unsecured claim.
                                                                                        government
                                                                                        contracts)
                                                                                                                                Total claim, if        Deduction for        Unsecured
                                                                                                                                partially             value of             claim
                                                                                                                                secured               collateral or
                                                                                                                                                      setoff


26   TOWN OF EAST GREENWICH                   ATTN: FINANCE DEPARTMENT, TOWN HALL       TAXES                                                                              $          175,894.61
     ATTN: FINANCE DEPARTMENT, TOWN HALL      PHONE: 401-886-8612 EXT. 1
     125 MAIN ST                              FAX: 401-886-8612
     EAST GREENWICH, RI 02818                 EMAIL: FINANCE@EASTGREENICH.COM

27   MICROSOFT CORPORATION                    RICHARD LACRA                             TRADE PAYABLE                                                                      $          153,334.12
     RICHARD LACRA                            PHONE: 425-882-8080
     ONE MICROSOFT WAY                        FAX: 425-936-7329
     REDMOND, WA 98052-6399                   EMAIL: V-RILACR@MICROSOFT.COM

28   FEDEX CORPORATION                        JOHN ROCHE                                TRADE PAYABLE                                                                      $          152,976.35
     JOHN ROCHE                               PHONE: 800-622-1147
     3965 AIRWAYS BLVD, MODULE G, 3RD FLOOR   EMAIL: JOHN.ROCHE@FEDEX.COM
     MEMPHIS, TN 38116-5017



29   MAGENTO INC                              REP ON INVOICE: SHIRA SHIMONI             TRADE PAYABLE                                                                      $          151,833.00
     REP ON INVOICE: SHIRA SHIMONI            PHONE: 310-945-0345
     345 PARK AVENUE                          EMAIL: BILLING@MAGENTO.COM
     SAN JOSE, CA 95110

30   BREAST CANCER RESEARCH FOUNDATION        CHANELLE CHURCH; STEPHANIE KAUFFMAN       CHARITABLE                                                                         $          146,474.21
     CHANELLE CHURCH; STEPHANIE KAUFFMAN      PHONE: 866-346-3228                       DONATION
     28 WEST 44TH STREET, SUITE 609           FAX: 646-497-0890                         PAYABLE
     NEW YORK, NY 10036                       EMAIL: CCHURCH@BCRFCURE.ORG;
                                              SKAUFFMAN@BCRFCURE.ORG




Official Form 204                               Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                 Page 3
                          Case 21-10918-CTG                      Doc 1      Filed 06/09/21           Page 13 of 21



    Fill in this information to identify the case and this filing:

   Debtor Name          Alex and Ani, LLC

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                                (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                       Certification of Creditor Matrix



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                 /s/ Robert Trabucco
                                        06/09/2021
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Robert Trabucco
                                                                                 Printed name
                                                                                 Chief Restructuring Officer
                                                                                 Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors




    PHIL1 9482974v.4
                Case 21-10918-CTG         Doc 1    Filed 06/09/21     Page 14 of 21




                                  SECRETARY CERTIFICATE

                                            June 9, 2021

The undersigned, Lilit Capaldi, as the secretary or the authorized signatory, as applicable, of,
A and A Shareholding Co., LLC, Alex and Ani, LLC, Alex and Ani Retail, LLC, Alex and Ani
International, LLC, Alex and Ani California, LLC, Alex and Ani Assembly, LLC, Alex and Ani
Canada, LLC, Alex and Ani Puerto Rico, LLC, and Alex and Ani South Seas, LLC (each,
a “Company” and, collectively, the “Companies”), hereby certifies as follows:

1.       I am the duly qualified and elected secretary or authorized signatory, as applicable, of the
         Companies and, as such, I am familiar with the facts herein certified and I am duly
         authorized to certify the same on behalf of the Companies.

2.       Attached hereto is a true, complete, and correct copy of the resolutions of the Companies’
         boards of managers or sole member, as applicable (collectively, the “Board”), duly adopted
         at a properly convened and joint meeting of the Board on June 9, 2021, in accordance with
         the applicable limited liability company agreements, operating agreements, or similar
         governing documents (in each case as amended or amended and restated) of each
         Company.

3.       Since their adoption and execution, the resolutions have not been modified, rescinded, or
         amended and are in full force and effect as of the date hereof, and the resolutions are the
         only resolutions adopted by the Board relating to the authorization and ratification of all
         corporate actions taken in connection with the matters referred to therein.



                                      [Signature page follows]




KE 77572566.3
Case 21-10918-CTG   Doc 1   Filed 06/09/21   Page 15 of 21
              Case 21-10918-CTG          Doc 1     Filed 06/09/21      Page 16 of 21




                               RESOLUTIONS OF
                THE BOARD OF MANAGERS AND SOLE MEMBERS OF
                     A AND A SHAREHOLDING CO., LLC AND
                    ITS DIRECT AND INDIRECT SUBSIDIARIES

                                   Effective as of June 9, 2021

        The board of managers and sole members, as applicable (collectively, the “Board”) of the
entities set forth on Exhibit A attached hereto (each, a “Company,” and, collectively,
the “Companies”), approved and adopted the actions described in and authorized by these
resolutions (the “Resolutions”) at the meeting of the Board held on June 9, 2021, pursuant to the
limited liability company agreement of each Company and the applicable laws of the jurisdiction
in which such Company is organized:

        WHEREAS, the Board has reviewed and considered presentations by the management
and the financial and legal advisors of the Companies regarding the liabilities and liquidity
situation of each Company, the strategic alternatives available to it, and the effect of the foregoing
on each Company’s business;

        WHEREAS, the Board has had the opportunity to consult with the management and the
financial and legal advisors of the Companies and to fully consider each of the strategic alternatives
available to the Companies; and

        WHEREAS, the Board has reviewed and considered presentations by the management
and the financial and legal advisors of each Company regarding the transactions contemplated
under that certain restructuring support agreement, including the Settlement Agreement (as defined
below) and all exhibits and attachments thereto, dated as of June 9, 2021 (the “RSA”), and the
chapter 11 plan of reorganization contemplated by the RSA (the “Plan”), the advantages and
disadvantages to each Company for implementing the restructuring transactions contemplated
under the Plan pursuant to a chapter 11 process, feedback from the Companies’ stakeholders and
counterparties to the RSA regarding implementation of the transactions contemplated thereunder,
and the present facts and circumstances in relation to the transactions contemplated under the RSA.

NOW, THEREFORE, BE IT,

Restructuring Support Agreement

       RESOLVED, that in the judgment of the Board, it is desirable and in the best interests the
Company, its stakeholders, its creditors, and other parties in interest, that each Company shall be,
and hereby is, authorized to enter into the RSA, including all other exhibits, schedules,
attachments, and ancillary documents or agreements related thereto, and that the Companies’
performance of their obligations under the RSA, and all other exhibits, schedules, attachments,
and ancillary documents or agreements related thereto, hereby is, in all respects, authorized and
approved.

       RESOLVED, that any of the Chief Executive Officer, Chief Restructuring Officer, Chief
Financial Officer, any Executive Vice President, any Senior Vice President, any Chief Legal
Officer, or any other duly appointed officer of each Company (collectively,


KE 77421749
               Case 21-10918-CTG           Doc 1     Filed 06/09/21      Page 17 of 21




the “Authorized Signatories”) shall be, and each of them individually hereby is, authorized for and
on behalf of the Company to take all actions (including, without limitation, to negotiate and
execute any agreements, documents, certificates, supplemental agreements and instruments)
necessary or advisable to finalize the RSA and, subject to receiving sufficient consents from the
Consenting Stakeholders (as defined in the RSA), to enter into the RSA, and to perform all the
transactions contemplated thereby, that in the judgment of the applicable Authorized Signatories,
are necessary or appropriate to effectuate and carry out the purposes and intent of the foregoing
resolutions (such determination to be conclusively evidenced by the taking of such action or
execution thereof).

Settlement Agreement

        WHEREAS, the Settlement Agreement (as defined below) is conditioned on the resolution
of the ongoing investigation of the Restructuring Committee of the Board and the approval of the
Bankruptcy Court in all respects;

         NOW THEREFORE, BE IT, RESOLVED, that in the judgment of the Board, it is
desirable and in the best interests the Company, its stakeholders, its creditors, and other parties in
interest, that each Company shall be, and hereby is, authorized to enter into that certain settlement
agreement, dated as of June 9, 2021, including all other exhibits, schedules, attachments, and
ancillary documents or agreements related thereto (the “Settlement Agreement”), by and among
A and A Shareholding Co., LLC, the Rafaelian Entities (as defined in the Settlement Agreement),
the Lion Entities (as defined in the Settlement Agreement), and The Bathing Club LLC, and that
the Companies’ performance of their obligations under the Settlement Agreement, and all other
exhibits, schedules, attachments, and ancillary documents or agreements related thereto, hereby is,
in all respects, authorized and approved.

        RESOLVED, that each of the Authorized Signatories shall be, and each of them
individually hereby is, authorized for and on behalf of the Company to take all actions (including,
without limitation, to negotiate and execute any agreements, documents, certificates, supplemental
agreements and instruments) necessary or advisable to finalize the Settlement Agreement, to enter
into the Settlement Agreement, and to perform all the transactions contemplated thereby, that in
the judgment of the applicable Authorized Signatories, are necessary or appropriate to effectuate
and carry out the purposes and intent of the foregoing resolutions (such determination to be
conclusively evidenced by the taking of such action or execution thereof).

Chapter 11 Filing

        RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of
each Company, its stakeholders, its creditors, and other parties in interest, that each Company shall
be, and hereby is, authorized to file, or cause to be filed, a voluntary petition for relief (the “Chapter
11 Case”) under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the bankruptcy court for the District of Delaware (the “Bankruptcy Court”) and any
other petition for relief or recognition or other order that may be desirable under applicable law in
the United States.




                                                    2
              Case 21-10918-CTG          Doc 1     Filed 06/09/21      Page 18 of 21




        RESOLVED, that each of the Authorized Signatories, acting alone or with one or more
other Authorized Signatories be, and they hereby are, authorized, empowered, and directed to
execute and file on behalf of each Company all petitions, schedules, lists, and other motions,
papers, or documents, and to take any and all action that they deem necessary or proper to obtain
such relief, including, without limitation, any action necessary to maintain the ordinary course
operation of each Company’s business.

Retention of Professionals

        RESOLVED, that each of the Authorized Signatories be, and hereby is, authorized and
directed to employ the law firm of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
(together, “Kirkland”) as general bankruptcy counsel to represent and assist each Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance each
Company’s rights and obligations, including filing any motions, objections, replies, applications,
or pleadings; and in connection therewith, each of the Authorized Signatories, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Kirkland.

        RESOLVED, that each of the Authorized Signatories be, and hereby is, authorized and
directed to employ the law firm of Klehr Harrison Harvey Branzburg LLP (“Klehr”) as local
bankruptcy counsel to represent and assist each Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
obligations, including filing any motions, objections, replies, applications, or pleadings; and in
connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed an appropriate application for authority to retain the services of Klehr.

        RESOLVED, that each of the Authorized Signatories be, and hereby is, authorized and
directed to employ the firm Portage Point Partners, LLC (“Portage”), as financial advisors and
investment bankers to represent and assist each Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
obligations; and in connection therewith, each of the Authorized Signatories, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Portage.

        RESOLVED, that each of the Authorized Signatories be, and hereby is, authorized and
directed to employ the firm of Kurtzman Carson Consultants LLC (“KCC”) as notice and claims
agent to represent and assist each Company in carrying out its duties under the Bankruptcy Code,
and to take any and all actions to advance each Company’s rights and obligations; and in
connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed appropriate applications for authority to retain the services of KCC.

        RESOLVED, that each of the Authorized Signatories be, and hereby is, authorized and
directed to employ any other professionals to assist each Company in carrying out its duties under

                                                  3
              Case 21-10918-CTG          Doc 1    Filed 06/09/21     Page 19 of 21




the Bankruptcy Code; and in connection therewith, each of the Authorized Signatories, with power
of delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers and fees, and to cause to be filed an appropriate application for authority to
retain the services of any other professionals as necessary.

        RESOLVED, that each of the Authorized Signatories be, and hereby is, with power of
delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection therewith, to employ
and retain all assistance by legal counsel, accountants, financial advisors, and other professionals
and to take and perform any and all further acts and deeds that each of the Authorized Signatories
deem necessary, proper, or desirable in connection with each Company’s Chapter 11 Case, with a
view to the successful prosecution of such case.

Cash Collateral and Adequate Protection

        RESOLVED, that each Company will obtain benefits from the use of collateral, including
cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash
Collateral”), which is security for those certain prepetition secured lenders (collectively,
the “Secured Lenders”) party to (a) that certain Credit Agreement, dated as of January 29, 2016
(as amended from time to time), by and among Alex and Ani, LLC, as borrower, A and A
Shareholding Co., LLC, as holdings, the lenders party thereto, the guarantors party thereto, and
Wilmington Trust, National Association, as successor administrative agent and (b) that certain
Second Lien Credit Agreement, dated as of September 13, 2019 (as amended from time to time),
by and among Alex and Ani, LLC, as borrower, A and A Shareholding Co., LLC, as holdings, the
lenders party thereto, the guarantors party thereto, and Wilmington Trust, National Association, as
administrative agent.

       RESOLVED, that in order to use and obtain the benefits of the Cash Collateral, and in
accordance with section 363 of the Bankruptcy Code, each Company will provide certain liens,
claims, and adequate protection, including accrued interest paid in kind, to the Secured Lenders
(the “Adequate Protection Obligations”), as documented in a proposed interim order (the “Interim
Cash Collateral Order”) and submitted for approval to the Bankruptcy Court.

        RESOLVED, that the form, terms, and provisions of the Interim Cash Collateral Order to
which each Company is or will be subject, and the actions and transactions contemplated thereby
be, and hereby are authorized, adopted, and approved, and each of the Authorized Signatories of
each Company be, and hereby is, authorized and empowered, in the name of and on behalf of each
Company, to take such actions and negotiate or cause to be prepared and negotiated and to execute,
deliver, perform, and cause the performance of, the Interim Cash Collateral Order.

       RESOLVED, that each Company, as debtors and debtors in possession under the
Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations,
including granting liens on its assets to secure such obligations.

General

       RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Signatories, each of the Authorized Signatories (and their designees and delegates) be,
                                                 4
              Case 21-10918-CTG          Doc 1    Filed 06/09/21     Page 20 of 21




and they hereby are, authorized and empowered, in the name of and on behalf of each Company,
to take or cause to be taken any and all such other and further action, and to execute, acknowledge,
deliver, and file any and all such agreements, certificates, instruments, and other documents and
to pay all expenses, including but not limited to filing fees, in each case as in such Authorized
Signatory’s judgment, shall be necessary, advisable, or desirable in order to fully carry out the
intent and accomplish the purposes of the Resolutions adopted herein.

       RESOLVED, that the board of managers, the sole member, or manager, as applicable, of
each Company has received sufficient notice of the actions and transactions relating to the matters
contemplated by the foregoing Resolutions, as may be required by the organizational documents
of each Company, or hereby waive any right to have received such notice.

       RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
by the foregoing Resolutions done in the name of and on behalf of each Company, which acts
would have been approved by the foregoing Resolutions except that such acts were taken before
the adoption of these Resolutions, are hereby in all respects approved and ratified as the true acts
and deeds of each Company with the same force and effect as if each such act, transaction,
agreement, or certificate has been specifically authorized in advance by Resolution of the Board.

       RESOLVED, that each of the Authorized Signatories (and their designees and delegates)
be, and hereby is, authorized and empowered to take all actions or to not take any action in the
name of each Company with respect to the transactions contemplated by these Resolutions
hereunder, as such Authorized Signatory shall deem necessary or desirable in such Authorized
Signatory’s reasonable business judgment as may be necessary or convenient to effectuate the
purposes of the transactions contemplated herein.



                                               ***




                                                 5
           Case 21-10918-CTG        Doc 1    Filed 06/09/21   Page 21 of 21




                                        Exhibit A

          Company                 Jurisdiction                 Managing Body
A and A Shareholding Co., LLC      Delaware      Board of Managers
      Alex and Ani, LLC           Rhode Island   Sole Member: A and A Shareholding Co., LLC
   Alex and Ani Retail, LLC       Rhode Island   Sole Member: Alex and Ani, LLC
Alex and Ani International, LLC    Delaware      Sole Member: Alex and Ani, LLC
 Alex and Ani California, LLC      Delaware      Sole Member: Alex and Ani, LLC
 Alex and Ani Assembly, LLC        Delaware      Sole Member: Alex and Ani, LLC
  Alex and Ani Canada, LLC         Delaware      Sole Member: Alex and Ani International, LLC
Alex and Ani Puerto Rico, LLC      Delaware      Sole Member: Alex and Ani International, LLC
Alex and Ani South Seas, LLC       Delaware      Sole Member: Alex and Ani International, LLC
